DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            RODNEY MICHEL,
                               Petitioner,

                                     v.

                          STATE OF FLORIDA,
                             Respondent.

                              No. 4D12-4398

                              [May 25, 2016]

   Petition for writ of habeas corpus to the Seventeenth Judicial Circuit,
Broward County; Paul L. Backman, Judge; L.T. Case No. 08-10474 CF10A.

   Rodney Michel, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Georgina
Jimenez-Orosa and Nancy Jack, Assistant Attorneys General, West Palm
Beach, for respondent.

             ON REMAND FROM THE SUPREME COURT OF FLORIDA

GERBER, J.

    This case returns to us on remand from the Supreme Court of Florida.
The defendant petitioned for a writ of habeas corpus, alleging ineffective
assistance of appellate counsel on four grounds. On ground one, the
defendant argued appellate counsel failed to raise the circuit court’s error
in finding that it was required to impose consecutive minimum mandatory
ten-year sentences on counts three and four, resulting from one criminal
episode, pursuant to section 775.087(2)(d), Florida Statutes (2008):

      It is the intent of the Legislature that offenders who actually
      possess, carry, display, use, threaten to use, or attempt to use
      firearms or destructive devices be punished to the fullest
      extent of the law, and the minimum terms of imprisonment
      imposed pursuant to this subsection shall be imposed for
      each qualifying felony count for which the person is convicted.
      The court shall impose any term of imprisonment provided for
         in this subsection consecutively to any other term of
         imprisonment imposed for any other felony offense.

§ 775.087(2)(d), Fla. Stat. (2008) (emphasis added).

In an order, we denied the petition in reliance upon our decision in
Williams v. State, 125 So. 3d 879 (Fla. 4th DCA 2013). In Williams, we
concluded that section 775.087(2)(d) required the trial court to impose
consecutive sentences resulting from one criminal episode. Id. at 880.
However, we certified the following question to be of great public
importance:

         Does section 775.087(2)(d)’s statement that “The court shall
         impose any term of imprisonment provided for in this
         subsection consecutively to any other term of imprisonment
         imposed for any other felony offense” require consecutive
         sentences when the sentences arise from one criminal
         episode?

Id.

  Our supreme court answered the certified question in the negative and
quashed our decision. Williams v. State, 186 So. 3d 989 (Fla. 2016).

   Our supreme court then quashed our decision in this case and
remanded for reconsideration upon application of its decision in Williams.
Michel v. State, SC13-1319 (Fla. May 5, 2016).

   Based on the foregoing, we grant the defendant’s petition on ground
one only. We deny, without discussion, the defendant’s petition on
grounds two, three, and four. We remand for resentencing on counts three
and four, consistent with our supreme court’s decision in Williams.

      Petition granted in part and denied in part; remanded for resentencing.

DAMOORGIAN and CONNER, JJ., concur.

                              *         *        *




                                       2